-   71
                                                                                           07/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0137


                                        DA 20-0137
                                                                         FILED
 STATE OF MONTANA,
                                                                         rJUL 0 6 2021
                                                                                            .7r71-
                                                                        Bowen Greenvvood
              Plaintiff and Appellee,                                 Clerk of Supreme Court
                                                                                              - II
                                                                         State of Montana

       v.                                                         ORDER

 MICHAEL ROBERT KOCH,

              Defendant and Appellant.


       Counsel for the Appellant Michael Robert Koch filed a motion and brief a.sking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Koch was granted time to file a response,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Koch's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Koch personally.
      DATED this             day of July, 2021.




                                                              Chief Justice
;,1